Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The examiner of record has changed.  Please direct all further correspondence to Scott Long whose phone number is 571-272-9048.
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group I directed to a method comprising administering a therapeutic agent suspected to eliciting a toxic outcome and an agent, in the reply filed on 24 November 2020.  The applicant has elected the species of: (1) therapeutic agent for treating a disease or agent is CAR-T cells and (2) agent capable of preventing, blocking or reducing or altering an activity or function or phenotype of a microglial cell is PLX3397.
Claim Status
Claims 163-198 are pending.  However, claims  179, 189-190 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  In his response to restriction election, the applicant seems to implicitly acknowledge that claim 189 is not an elected species.  The examiner also deems claim 190 to be a non-elected species because the examiner cannot find an example in the instant specification of a CAR-T cell that also expresses an inhibitor of CSF1R.  Additionally, since the applicant has elected PLX3397 as the species of inhibitor of CSF1R, and the instant specification does not disclose any type of cell that secrets PLX2297, claim 190 does not make 
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 24November 2020 and 17 September 2019 consisting of 20 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit  as a 371 of PCT/US2017/060058 (filed 11/03/2017) which claims benefit of 62/527,028 (filed 06/29/2017) and claims benefit of 62/429,713 (filed 12/02/2016) and claims benefit of 62/417,318 (filed 11/03/2016) and claims benefit of 62/417,315 (filed 11/03/2016).  The instant application has been granted the benefit date, 3 November 2016, from the application 62/417,318 and 62/417,315.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 169-170 recite the limitation "the therapy" in line 2 of claim 169 and the last line of claim 170, respectively.  There is insufficient antecedent basis for this limitation in the claim; there is no recitation of “a therapy” in antecedent claim 163.  
Claim 198 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 198 does not recite the units of the dosages listed on the last line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Siegel
Claims 163-178, 180-188, and 191-197 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (WO2016/025880).
Essentially, all the elected embodiments of the independent claims encompass a method of treating a disease (e.g., leukemia or lymphoma) by a combination of CAR-T cell therapy and PLX3397.
For example, claims 163-164 are directed to:

    PNG
    media_image1.png
    533
    721
    media_image1.png
    Greyscale

	Siegel et al. teach “a subject having a disease described herein, e.g., a hematological disorder, e.g., AML or MDS, is administered a CAR-expressing cell described herein in combination with an agent, e.g., cytotoxic or chemotherapy agent, a biologic therapy (e.g., antibody, e.g., monoclonal antibody, or cellular therapy), or an inhibitor (e.g., kinase inhibitor)” (page 211, lines 21-24, emphasis by examiner).   Siegel et al. teach “the subject is administered a CAR-expressing cell described herein in combination a FLT3 inhibitor, e.g.,…PLX3397” (page 212, lines. 8-10, emphasis by examiner).  Siegel also teach “methods for preventing, treating and/or managing a disease associated with GFRα4 -expressing cells (e.g., a hematologic cancer or atypical cancer expressing GFRα4), the methods comprising administering to a subject in need a GFRα4 CAR expressing cell (e.g., GFRα4 CART cell” (page 182, lines 12-14, emphasis by examiner).  Further, Siegel et al. teach “cancers lymphoma, leukemia” (page 22, lines 24-29, emphasis by examiner).  Accordingly, Siegel suggests a method for treating leukemia or myeloma by administering a combination of a CAR-T cell and PLX3397.  
Siegel et al. teach “CAR-expressing cell described herein and the at least one additional therapeutic agent can be administered simultaneously, in the same or in separate compositions, or sequentially” (page 183, lines 22-23).  Siegel et al. further teach that their combination treatments can comprise various arrangements.  For example, Siegel et al. teach, “In some embodiments, the delivery of one treatment is still occurring when the delivery of the second begins, so that there is overlap in terms of administration. This is sometimes referred to herein as ‘simultaneous’ or ‘concurrent delivery.’ In other embodiments, the delivery of one treatment ends before the delivery of the other treatment begins” (page 183, lines 8-11).  Therefore, Siegel e al. suggest various treatments found in the claims wherein the CAR-T cell therapy and the PLX3397 therapy can be delivered in either order, overlapping, or where one of the compositions is delivered after the other has been completed.  Siegel et al. teach “In combination therapy, the compound of the present invention and other anti-cancer agent(s) may be administered either simultaneously, concurrently or sequentially with no specific time limits” (page 214, lines 24-26).  Siegel et al. teach, “The compound of the present invention and other anti-cancer agent(s) may be administered within minutes of each other, hours, days, or even weeks apart depending upon the particular cycle being used for treatment” (page 215, lines 4-6).  Therefore, Siegel et al. suggest that variety of time periods between the administration of CAR-T cells and PLX3397.
4 to 109 cells/kg body weight, preferably 105 to 106 cells/kg body weight, including all integer values within those ranges” (page 241, lines 18-20), thereby suggesting limitations of claims 197.   MPEP 2144.05 suggests that overlapping ranges are prima facie obvious.
Siegel et al. also teach “lymphodepleting chemotherapy is administered to the subject prior to administration of CD19 CART cells…the lymphodepleting chemotherapy ends 1-4 days (e.g., 1, 2, 3, or 4 days) prior to CD19 CART cell infusion” (page 210, lines 4-8), thereby suggesting the limitations of claims 173-174 & 176.  Additionally, Siegel et al. teach “cyclophosphamide is administered to the subject prior to administration (e.g., infusion or re-infusion) of the CAR-expressing cell” (page 196, lines 13-15). Furthermore, Siegel et al. teach that combinations of fludarabine and cyclophosphamide can be used together (page 186, lines 1-4), thereby suggesting claim 175.  When cyclophosphamide is used in combination with CAR-expressing cells, the dosage can be 200-300 mg/m2 (page 188, line 7) and when fludarabine is used in combination with CAR-expressing cells, the dosage can be 10-50 mg/m2, thereby suggesting the limitations of claims 175 (MPEP 2144.05).  
Siegel et al. teach that their CAR-T cells are CD4+ (page 255, Example 4), thereby suggesting the limitations of claim 196.
Siegel et al. teach that administration of a CAR-expressing cell can induce fevers as part of the Cytokine Release Syndrome (CRS) and that agents can be administered  to ameliorate these side effects (page 215, lines 18-22).  Since Siegel et al. teach that there can be administration of agents (e.g., PLX3397) after CAR-T cell therapy and 
Various claims recite “suspected” properties of CAR-T cells.  These are known to a person of ordinary skill in the art of CAR-T cells and are therefore prima facie obvious.  Additionally, various claims recite properties of PLX3397.  Many of these properties were known to a person of ordinary skill in the art prior to the filing of the instant application.  Therefore, the properties associated with PLX3397 are prima facie obvious.  MPEP 2112.01 (II) recites that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable.”   Additionally, the Examiner notes that “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer using a combination therapy of CAR-T cells and PLX3397.

	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Siegel et al. because making CAR-T cells was performed prior to the instant application and PLX3397 was also known prior to the instant application.  Co-administration of these compositions would be remedial for a physician-scientist.
Therefore the method as taught by Siegel et al. would have been prima facie obvious over the method of the instant application.

Siegel & Mok
Claim 198 is rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (WO2016/025880) as applied to claim 163 above, and further in view of Mok et al. (Cancer Res. 2014 January 1; 74(1): 153–161).

As described above, Siegel et al. suggest the limitations of claim 163, which describes a combination therapy comprising administration of CAR-T cell and PLX3397.
However, Siegel et al. does not explicitly recite administering a dosage of PLX3397 in the range of 25 mg/day-2000 mg/day.
However, Mok et al. teach administering 50mg/kg of PLX3397 to a mouse model of melanoma (Materials and Methods section, Mice, Cell Lines, and Reagents subsection, page 3).  Therefore, there is some evidence that suggests a dosage of 50mg/kg PLX3397 would be suitable for treating cancer in vivo.  This dosage fits within the range recited in claim 198 (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer using a combination therapy of CAR-T cells and PLX3397.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (CAR-T cells therapy for treating hematologic cancers; PLX3397 for treating hematologic cancers; combination therapies comprising CAR cell therapy and PLX3397;  use of PLX3397 for cancer therapy at 50mg/kg) are taught by Siegel 
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of Siegel et al. because making CAR-T cells was performed prior to the instant application and PLX3397 was also known prior to the instant application.  Co-administration of these compositions would be remedial for a physician-scientist.
Therefore the method as taught by Siegel et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633